Ernest Kurzrok, a lot owner of the West Ridgelawn Cemetery, presented his petition and notice of motion praying for an order directing the receiver and/or Crest Haven Cemetery Association, Inc., to account for all lands of the West Ridgelawn Cemetery sold by them and for all moneys received therefor.
The Crest Haven Cemetery Association, Inc., is not a party to this proceeding and is, therefore, not in court.
The petition recites that by an order of this court, dated October 29th, 1938, the Crest Haven Cemetery Association, Inc., was designated as the sales agent for the West Ridgelawn Cemetery to sell all the lands of the cemetery then remaining unsold and that neither the receiver nor the Crest Haven Cemetery Association, Inc., "has accounted at any time *Page 584 
for the sale of said cemetery lands." No proof was offered on the return day of the motion other than the filing of the petition.
The order referred to in the petition of October 29th, 1938, was appealed to the Court of Errors and Appeals and its opinion is reported in 125 N.J. Eq. 353.
The receiver filed his final account long before the petition, now under consideration, was presented. Mr. Kurzrok filed many exceptions to the receiver's report and has appeared each time on hearings relative to the exceptions. The report of the receiver accounts for the full purchase price received from the Crest Haven Cemetery Association, Inc.
I see no merit in the application and it is, therefore, denied. *Page 585